Case 2:19-cv-01672-WSS Documents Filed 03/10/20 Page 1 of 20

THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

JAMES SMITH, SALLY SMITH, KAYLA
ROTELLINI, MICHAEL ROTELLINI and
ANTOINETTE MACZKO,

Civil Action No. 2:19-cv-01672-JFC

Plaintiffs,
Vv.

WASHINGTON AREA HUMANE SOCIETY, a
non-profit organization, GENE KARCH, an
individual, GLEN THOMSON, an individual,
and MARANDA COMBS, an individual,

Defendants.

Electronically Filed

Neuen Semamt Neerml ee? See! See? Sear! Seas! Seem! Semel? Sse! See!

DEFENDANTS WASHINGTON AREA HUMANE SOCIETY, GLEN THOMSON,
AND MARANDA COMBS’ BRIEF IN SUPPORT OF MOTION TO DISMISS

PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 12(b)(6)

Defendants, Washington Area Humane Society (“WAHS”), Glen Thomson (“Thomson”),
and Maranda Combs (“Combs”) (hereinafter collectively “Defendants”), by and through their
undersigned counsel, Janet K. Meub, Esquire, and Dickie, McCamey & Chilcote, P.C., file this Brief
in Support of their Motion to Dismiss Plaintiffs’ Complaint Pursuant to Federal Rule of Civil
Procedure 12(b)(6).

J], QUESTIONS PRESENTED

A. SHOULD DEFENDANT WAHS BE DISMISSED FROM THIS LAWSUIT BECAUSE IT
CANNOT BE HELD LIABLE UNDER MONELL?

SUGGESTED ANSWER: YES.

B. SHOULD COUNT I OF PLAINTIFFS’ COMPLAINT BE DISMISSED FOR FAILURE TO
STATE A CLAIM OF UNLAWFUL SEARCH AND SEIZURE?

SUGGESTED ANSWER: YES.

C. SHOULD COUNT Ii OF PLAINTIFFS’ COMPLAINT BE DISMISSED FOR FAILURE TO
STATE A CLAIM OF MALICIOUS PROSECUTION?

SUGGESTED ANSWER: YES.
Case 2:19-cv-01672-WSS Documents Filed 03/10/20 Page 2 of 20

D. SHOULD COUNT II] OF PLAINTIFFS’ COMPLAINT BE DISMISSED FOR FAILURE TO
STATE A CLAIM OF RETALIATION?

SUGGESTED ANSWER: YES.

E. SHOULD COUNT IV OF PLAINTIFFS’ COMPLAINT BE DISMISSED FOR FAILURE TO
STATE A CLAIM OF CONSPIRACY?

SUGGESTED ANSWER: YES.

F, SHOULD COUNTS V, VI AND VII (STATE LAW CLAIMS) OF PLAINTIFFS’ COMPLAINT
BE DISMISSED FOR FAILURE TO STATE A CLAIM?

SUGGESTED ANSWER: YES.

G, SHOULD DEFENDANTS THOMSON AND COMBS BE GIVE QUALIFIED IMMUNITY
AGAINST PLAINTIFFS’ CLAIMS?

SUGGESTED ANSWER: YES.

H. SHOULD PLAINTIFFS’ REQUEST FOR RELIEF IN THE FORM OF PUNITIVE DAMAGES
BE STRICKEN?

SUGGESTED ANSWER: YES.
Il, FACTUAL AND PROCEDURAL BACKGROUND

Plaintiffs are a multi-generational family (grandmother, husband and wife, daughter and
son-in-law) living in a home in Washington County, Pennsylvania, along with two minor
children and their pets. See Complaint attached hereto as Exhibit “A.” Defendant Washington
Area Human Society (WAHS) is a Pennsylvania non-profit corporation and the employer of
humane society officers, Defendants Glen Thomson “Thomason”) and Maranda Combs
(“Combs”). Defendants Thomson and Combs are authorized to conduct investigations of claims

of animal neglect and animal cruelty pursuant to 22 Pa. C.S. § 3701, et seq..
Case 2:19-cv-01672-WSS Documents Filed 03/10/20 Page 3 of 20

Plaintiffs’ puppy escaped from their home on August 25, 2019. (Plaintiffs’ Complaint is
attached hereto as Exhibit “A”, 15). The puppy was found by Lacey Simpson sometime
thereafter.

On August 26, 2019, Defendant Thomson received a call from the Chief of Police of
Jefferson Township, Defendant Gene Karch, identifying the Plaintiffs Kayla Rotellini (“KR”) and
Michael Rotellini (“MR”) as the owners of the puppy found by Lacey Simpson. Plaintiffs contend
that Defendant Karch made false allegations of animal abuse because he is related to the
Plaintiffs through marriage and the families have “an unstable and volatile history.” (Ex. A, J]
19-20). Plaintiffs maintain that Defendant Thomson should have known that the allegations of
animal abuse were patently false because he had previously investigated the Plaintiffs for
claims of animal abuse which were proven to be unfounded. (Ex. A, i 22-24). Plaintiffs allege
that Thomson and Karch conspired with each other to take illegal and improper actions against
the Plaintiffs.

On August 28, 2019, Ms. Simpson brought the puppy to Defendant WAHS because it
appeared to be sick. The puppy was tested, determined to have a Parvo, a contagious virus,
and transported to Pittsburgh Veterinary Specialty and Emergency Center (“PVSEC”) for
emergency veterinary treatment. The puppy failed to recover, and it was ultimately euthanized
by PVSEC.

On September 4, 2019, Defendant Thomson presented an affidavit of probable cause and
applied for a search warrant to search the Plaintiffs’ property and seize “any and all animals
alive, dead, and/or unborn.” Plaintiffs maintain that the search warrant was “legally insufficient

because it relied on an affidavit of probable cause that lacked any probably cause.” (Ex. A, JJ
Case 2:19-cv-01672-WSS Document 8 Filed 03/10/20 Page 4 of 20

28-29). Plaintiffs further allege that the search warrant failed to specify locations and/or items
on the Plaintiffs’ property the Defendants may and may not search. (Ex. A, { 31).

On September 4, 2019, Defendants Thomson and Combs, accompanied by Defendant
Karch, went to the Plaintiffs home and served the warrant on Plaintiff Antoinette Maczko
(“AM”), Sally Smith (“SS”), and KR. At the time of the search, only KR, AM and SS were home.
Plaintiffs maintain that Defendants Thomson and Combs searched dresser drawers, underwear
drawers, medicine cabinets, computer desk cabinets, trash, yard, basement, and burn bin. (Ex.
A, J{ 37-38). Defendants Thomson and Combs found two kittens, a rabbit, a dog, and two birds.
Defendant Thomson allegedly threatened Plaintiffs SS, AM, and KR with arrest and
imprisonment if they did not surrender their pets. Plaintiffs surrendered the animals to the
Defendant humane society officers. Plaintiffs claim that a check for $320 was missing from a
computer desk drawer following the human police officers’ search.

The animals, in the care of WAHS, were spayed and neutered.

On September 5, 2019, a Children and Youth Services (“CYS”) worker arrived at
Plaintiffs’ home to investigate a Complaint. Plaintiffs believe that Defendants made the
Complaint to CYS. CYS closed its investigation.

On September 25, 2019, Defendant Thomson charged Plaintiffs KR and Michael Rotellini
(“MR”) with “Cruelty to Animals” and “Neglect of Animals ~- Vet Care” in connection with the
death of their puppy. Plaintiffs’ pets were returned to them on October 1, 2019. The charges
as to Plaintiffs KR and MR were withdrawn.

Plaintiffs initiated the within civil rights action by filing a Complaint on December 27,

2019.
Case 2:19-cv-01672-WSS Documents Filed 03/10/20 Page 5 of 20

HI. ALLEGATIONS OF PLAINTIFFS’ COMPLAINT

Plaintiffs maintain that Defendant Karch made allegations of animal abuse to harass the
Plaintiffs because he is related to them by marriage and their families have an “unstable and
volatile relationship.” Plaintiffs maintain that Karch conspired with the Defendant Thomson,
“who should have known the animal abuse allegations were patently false,” to take illegal and
improper actions. Plaintiffs’ Complaint alleges unlawful search and seizure, malicious
prosecution, conspiracy, retaliation, trespass, trespass to chattel, intentional infliction of
emotional distress. Plaintiffs seek punitive damages on all counts.

IV. STANDARD OF REVIEW

When considering a Motion to Dismiss under the Federal Rules of Civil Procedure, the
Court must accept as true, well-pled allegations in Plaintiffs Complaint, and construe them ina
light most favorable to the Plaintiff. The Court may dismiss the claim if it appears beyond a
reasonable doubt, that Plaintiff cannot prove those set of facts in support ofa claim which would
entitle him to relief. Eid v. Thompson, 740 F.3d 118, 122 (3d Cir. 2014; Labove v. Lalley,
809 F.2d 220 (3d Cir. 1987). The Court may consider exhibits attached to the Complaint, and
matters of public record. Benefit Guarantee Corporation v. White Consol. Industries,
998 F.2d 1192, 1196 (3d Cir. 1993).

“[O]nly a complaint that states a plausible claim for relief survives a motion to dismiss.”
Ashcroft v. Iqbal, 556 U.S. 662, 129 S. Ct.1937, 1950 (2009) (quoting Bel! Atlantic Corp. v.
Twombly. 550 U.S. 544, 570, 127 S. Ct. 1995, 167 L. Ed. 929 (2007)). Accordingly, “a plaintiff
must allege facts sufficient to show that there is ‘more than a sheer possibility that a defendant
has acted unlawfully.” Id. at 1949. “[A] complaint’s ‘factual allegations must be enough to raise

a right to relief above the speculative level,”. Ideen v. Straub, 385 Fed. Appx. 123, 124 (3d Cir.
Case 2:19-cv-01672-WSS Documents Filed 03/10/20 Page 6 of 20

2010) (quoting Bell Atlantic Corporation v. Twombly, 550 U.S. 544, 555, 127 S. Ct. 1955, 167 L.
Ed. 2d 929 (2007)).

“Threadbare recitals of the elements of a cause of action, supported by mere conclusory
statements, do not suffice.” Iqbal, 556 U.S. at 678. A court need not credit bald assertions,
unwarranted inferences, or legal conclusions cast in the form of factual averments. Morse v.
Lower Merion School District, 132 F.3d 902, 906, n. 8 (3d Cir. 1997).

Ultimately, a defendant may succeed on a Rule 12(b)(6) motion to dismiss “by showing
that the factual allegations in a plaintiff's complaint do not state a plausible claim for relief.
Pertinent to qualified immunity, a defendant may raise an affirmative defense ‘on a rule
12(b)(6) motion if the predicate establishing the defense is apparent from the face of the
complaint.” Kauffman v. Pennsylvania Society for the Prevention of Cruelty to Animals, 766 F.
Supp.2d 555, 561 (E.D. Pa. 2011) (internal citations omitted).

V. LEGAL ARGUMENT
A. WAHS cannot be liable under § 1983.

Plaintiffs sued WAHS under a theory of respondeat superior, alleging that Thomson and
Combs acted in their capacity as humane police officers on behalf of and as employees of WAHS.
Complaint, (Ex. A, {ff 10-12). Plaintiffs further allege that WAHS failed to adequately train
Thomson and Combs in investigation, charging, and prosecuting crimes related to animal
neglect. (Ex. A, [J 42-46).

Counts I and III must be dismissed as to WAHS, as “our Court of Appeals has consistently
rejected respondeat superior liability and established Monell as the only basis for organizational
liability under § 1983.” Kauffman, 766 F. Supp. 2d at 562. Under Monell v. Dep’t of Soc. Srvs.,

436 U.S. 658, 694 (1978), a local governmental entity may not be sued under § 1983 for its
Case 2:19-cv-01672-WSS Documents Filed 03/10/20 Page 7 of 20

employees’ or agents’ infliction of injury. It is only when that injury is a result of a relevant
organizational policy or custom, “the implementation of which” results in a putative plaintiffs
alleged injury. While Plaintiff may argue that Monell applies only to municipal entities, and not,
as here, a private non-profit Washington Area Human Society, our Court of Appeals rejected
this argument. See, Kauffman, 766 F. Supp. 2d at 562 (E.D. Pa. 2011) (determining that humane
society police officers are entitled to qualified immunity when a government actor directs a private
individual's behavior).

This Court must look to the Complaint for allegations that WAHS’ actions constituted a
policy or custom “evincing willful disregard or deliberate indifference to plaintiffs’ rights.”
Mark v. Borough of Hatboro, 51 F.3d 1137, 1155 (3d Cir. 1995).

Further, as to any argument that WAHS failed to train a qualified humane police officer,
independently licensed under the Commonwealth’s 22 Pa. C.S. § 3710, et seq., “the inadequacy
of police training may serve as the basis for § 1983 liability only where the failure to train
amounts to deliberate indifference to the rights of persons with whom the police come into
contact.” To plead a failure to train claim, Plaintiffs must show: “1) the failure to train amounted
to deliberate indifference to the rights of the persons with whom the officers came in contact;
and 2) the municipality’s policy actually caused a constitutional injury.” Bamont v. Pennsylvania
Society for the Prevention of Cruelty to Animals, 163 F. Supp.3d 138, 151 (E.D. Pa. 2016) (internal
citations omitted).

In the instant case, Plaintiffs fail to plead any facts to establish that WAHS engaged ina
“pattern of constitutional violations” which is “ordinarily necessary” to demonstrate deliberate

indifference for purposes of a failure to train. Bamont, 163 F. Supp. At 152.
Case 2:19-cv-01672-WSS Documents Filed 03/10/20 Page 8 of 20

Further, plaintiffs mistakenly contend that WAHS trained Defendants Thomson and
Combs. Pursuant to Pennsylvania law, Pa. C.S. §3710, et seq., humane police officers are trained
through an eighty-hour college or university program, followed by an examination, and regular
continuing education through specifically contracted educational entities. Plaintiffs fail to
allege how Defendants Thomson and Combs’ training was deficient. Plaintiffs’ conclusory
statements regarding training will not suffice at the motion to dismiss stage, and their claims
against WAHS on a theory of respondeat superior must fail.

B. Plaintiffs fail to state a claim for unlawful search and seizure.

Plaintiffs fail to state a viable § 1983 claim for unlawful search and seizure. To state a
proper § 1983 claim based upon an invalid search warrant, the plaintiff must allege that 1) the
state actor “knowingly and deliberately, or with a reckless disregard for the truth, made false
statements or missions that create a falsehood in applying for the warrant,” and 2) that “such
statements or omissions are material or necessary to the finding of probable cause.” Allen v.
SPCA, 488 F. Supp. 2d 450, 464 (M.D. Pa. 2007).

Plaintiffs allege that Defendant Thomson obtained an invalid search warrant for the
seizure of “any and all animals, alive, dead and/or unborn” on Plaintiff James Smith’s (“JS”)
property. (Ex. A, 928). Plaintiffs plead that the search warrant was legally insufficient as it
relied on an affidavit that lacked probable cause. Copies of the affidavit of probable cause and
search warrant are attached hereto collectively as Exhibit “B.” Plaintiffs further allege that
Defendants WAHS, Thomson, and Combs knew, or should have known, that no abuse was
occurring on Plaintiff JS’s property because WAHS and Thomson had previously investigated
the residence and found no evidence of animal abuse. (Ex. A, 730). Plaintiffs further allege that

Defendant Thomson knew that Defendant Karch’s allegations regarding animal abuse were
Case 2:19-cv-01672-WSS Documents Filed 03/10/20 Page 9 of 20

materially false and based on the “unstable and volatile relationship between Karch’s and
Plaintiffs’ families. (Ex. A J 32).

Plaintiffs’ Complaint fails to plead any facts establishing that Defendants WAHS,
Thomson and Combs had any information about Defendant Karch’s family relationship with
Plaintiffs’ family. Plaintiffs do not allege that Defendant Karch had ever before spoken, met, or
worked with Defendants Thomson or Combs prior to August 26, 2019. Plaintiffs fail to explain
how a prior investigation into animal abuse or neglect obviates or prohibits an investigation of
new allegations of animal abuse. Plaintiffs do not identify any false statements made by
Thomson in the affidavit of probable cause.

Assuming for purposes of the Motion to Dismiss that these Plaintiffs’ allegations are true,
which Defendants WAHS, Thomson, and Combs adamantly deny, Plaintiffs’ claims are still
deficient. The Complaint is silent as to how Defendant Combs should have known that any
information in the affidavit of probable cause was materially false. In Pearson v. Callahan, 555
U.S. 223 (2009), the Supreme Court held that a Section 1983 plaintiff establishes a Fourth
Amendment violation when procuring a search warrant when the following two factors are
met: 1) the officer made false statements or omissions in the affidavit either deliberately or with
reckless disregard for the truth, and: 2) those misstatements or omissions were material to the
judicial officer’s finding of probable cause. /d., at 231.

Moreover, a search warrant is obtained only when it is approved by the district attorney
and issued by a magistrate judge. In the instant case, the search warrant was issued by
Magistrate Judge Havelka. This Court has found it unreasonable to question a magistrate’s
determination of probable cause:

[W]hen a warrant is alleged to violate the Fourth Amendment, the fact that a
neutral magistrate has issued it “is the clearest indication that the officers
Case 2:19-cv-01672-WSS Document 8 Filed 03/10/20 Page 10 of 20

acted in an objectively reasonable manner.” Messerschmidt, 132 S. Ct. at 1245
(citing United States v. Leon, 468 U.S. 897, 922-23, 104 S. Ct. 3405, 82 L. ed. 2d
677 (1984)). “[I]t is the magistrate’s responsibility to determine whether the
officer’s allegations establish probably cause ....” Id. (citing Leon, 468 U.S. at
921). Reviewing courts are to “accord significant deference to a magistrate’s
findings of probable cause to arrest.” Lindenbaum v. Erenius, 433 F. App’x 119.
120 (3d Cir. 2011) (citing Gates, 462 U.S. at 236) ... “in the ordinary case, an
officer cannot be expected to question the magistrate’s probably cause
determination.” Messerschmidt, 132 S. Ct. at 1245 (citing Malley, 475 U.S. at
341; Leon, 468 U.S. at 923). Therefore, [p]laintiff must meet the high threshold
of demonstrating that no reasonably competent officer would have concluded
that [offer’s}] warrant should not have been issued because [the] affidavit was
so “lacking in indicia of probably cause as to render official belief in its exercise
entirely unreasonable.” Id. “The occasions on which this standard will be met
may be rare, but so too are the circumstances in which it will be appropriate
to impose personal liability on a lay officer in the face of judicial approval of
his actions.” /d. At 1250.

Plaintiffs’ conclusory, bald allegations surrounding the unlawful search and seizure
claim fail the pleading requirements set forth in Twombly and Iqbal. Thus, Plaintiffs fail to plead
a viable Fourth Amendment violation against Defendants WAHS, Thomson and Combs.

C. Plaintiffs fail to state a claim of malicious prosecution.

Plaintiffs assert a malicious prosecution claim in violation of 42. U.S.C. § 1983 and the
First Amendment against Defendant Thomson only. Section 1983 of the Federal Code “does not
itself contain any substantive provisions, but provides a cause of action against certain
violations of federal constitutional rights. “This Court must look to the allegations in the
Complaint to “determine whether any federally protected right of plaintiff has been violated.”
Ferry v. Bergbigler, 615 F. Supp. 90, 91 (W.D. Pa. 1985).

“To prove malicious prosecution under § 1983, a plaintiff must show that: 1) the
defendants initiated a criminal proceeding; 2) the criminal proceeding ended in plaintiff's favor;
3) the proceeding was initiated without probable cause; 4) the defendants acted maliciously or

for a purpose other than bringing the plaintiff to justice; and 5) the plaintiff suffered deprivation
Case 2:19-cv-01672-WSS Document 8 Filed 03/10/20 Page 11 of 20

of liberty consistent with the concept of seizure as a consequence of a legal proceeding.” DiBella
v. Borough of Beachwood, 407 F.3d 599, 601 (3d Cir. 2005) (citing Estate of Smith v. Marasco,
318 F.3d 497, 521 (3d Cir. 2003). Plaintiffs’ Complaint satisfies only three of the required
prongs of a constitutional malicious prosecution claim.

Plaintiffs’ Complaint fails to specify whether the malicious prosecution claim is premised
on substantive due process rights or procedural due process rights. The Complaint is
completely silent as to any violation of the Plaintiffs’ First Amendment rights. What was the
Plaintiffs’ protected activity? Plaintiffs fail to plead any facts that Defendant Thomson was
acting maliciously or for purposes other than executing his duties as a humane police officer
investigation violations of animal cruelty laws. Plaintiffs point to no false statement of
Defendant Thomson in the affidavit of probable cause. As such, Plaintiffs plead no viable § 1983
malicious prosecution claim against Defendant Thomson, and Count II must be dismissed with
prejudice.

D. Plaintiffs fail to state a claim of retaliation.

Plaintiffs allege a §1983 and First Amendment claim for conspiracy as to all defendants.
For Plaintiffs to prevail on a First Amendment retaliation claim, they must prove that: 1) he/she
engaged in protected activity; 2) the government responded with retaliation; and, 3) the
protected activity was the cause of the government's retaliation. Grimm v. Borough of
Norristown, 226 F. Supp. 2d 606, 636-637, 2002 U.S. Dist. LEXIS 3954, *61-64, 2002 WL 737497;
See Anderson v. Davila, 125 F.3d 148 (3d Cir. 1997). |

Whether an activity is protected by the First Amendment is a question of law. Russoli v.

| Salisbury Township, 126 F. Supp. 2d 821, 854 (E.D.Pa. 2000) (quoting Watters v. City of
Case 2:19-cv-01672-WSS Document 8 Filed 03/10/20 Page 12 of 20

Philadelphia, 55 F.3d 886, 892 (3d Cir. 1995). Plaintiffs Complaint fails to identify the Plaintiffs’
protected activity (speech, religion, assembly, sue for grievance’).

In addition to demonstrating that he/she was engaging in protected activity, the
remaining retaliation elements require a plaintiff to show a causal connection between the
protected activity and the defendant's conduct: a plaintiff must show that the defendant's
conduct was taken in retaliation for the plaintiff's exercise of First Amendment rights. See
Russoli, 126 F. Supp. 2d at 854-55. The United States Supreme Court has indicated that a
plaintiff alleging retaliation for the exercise of constitutionally protected rights must initially
show that the protected conduct was a "substantial" or "motivating" factor in the defendant's
decision. See Mt. Healthy City School Dist. Bd. of Educ. v. Doyle, 429 U.S. 274, 287, 97 S. Ct. 568,
50 L. Ed. 2d 471 (1971). At that point, the burden shifts to the defendant to establish that it
would have reached the same decision in the absence of the protected conduct. See Mt. Healthy,
429 U.S. 274, 50 L. Ed. 2d 471, 97 S. Ct. 568.

Plaintiffs contend that defendants executed a search warrant in retaliation for “their
familial association and the unstable and volatile relationship between Defendant Karch’s and
Plaintiffs’ families.” Plaintiffs fail to state any facts as to why Defendants WAHS, Thomson and
Combs would have any knowledge of Karch’s or Plaintiffs’ family drama or how the familial
relationship was a substantial or motivating factor in WAHS Defendants’ decision to execute a
search warrant. Therefore, plaintiffs fail to state a viable retaliation claim, and Count III should
be dismissed with prejudice.

E. Plaintiffs fail to state a claim of conspiracy.
To make a conspiracy claim under section 1983, a plaintiff must additionally establish

the elements of a civil conspiracy. Ammlung v. City of Chester, 494 F.2d 811, 814 (3d Cir.
Case 2:19-cv-01672-WSS Document 8 Filed 03/10/20 Page 13 of 20

1974)(relying on Pennsylvania civil conspiracy law to set forth the elements). "A civil
conspiracy is a combination of two or more persons acting in concert to commit an unlawful
act, or to commit a lawful act by unlawful means, the principal element of which is an agreement
between the parties to inflict a wrong against or injury upon another, and an overt act that
results in damage.” Dice v. Johnson, 711 F. Supp. 2d 340, 357, 2010 U.S. Dist. LEXIS 43086, *31-
33; quoting Adams v. Teamsters Local 115, 214 F. App’x 167, 172 (3d Cir.
2007) (nonprecedential) (quoting in part Hampton v. Hanrahan, 600 F.2d 600, 620-21 (7th Cir.
1979)(quoted case and internal quotation marks omitted). "The agreement can be shown by
direct or circumstantial evidence," /d.; see also Marulli v. Alloy, Nos. 04-2869 and 04-2874, 2006
U.S. Dist. LEXIS 73156, 2006 WL 2772553, at *8 (D.N.J. Sept. 23, 2006). But plaintiffs cannot
base their claim "solely on suspicion and speculation." Marulli, 2006 U.S. Dist. LEXIS 73156,
2006 WL 2772553, at *8.

Once again, Plaintiffs plead no facts regarding an agreement between Karch, Thomson
and Combs to commit an unlawful act. Plaintiffs, as discussed above, did not state a claim for
unlawful search and seizure or demonstrate how the affidavit of probable cause was lacking.
Strangely, Plaintiffs allege that Defendant Karch “made false allegations against the Plaintiff,
and remained silent ...” (Ex. A, 191). This allegation argues against any conspiracy. Cursory
conclusions will not support a claim for conspiracy. Therefore, Count IV of Plaintiffs’ Complaint
must be dismissed as to Defendants Thomson and Combs.

F. Failure to plead state law claims (trespass, trespass to chattel and
intentional infliction of emotional distress).

i. Trespass
“In Pennsylvania, the common law tort of trespass tracks the Restatement of Torts.

One who enters the property of another without the privilege to do so trespasses.”” Allen v.
Case 2:19-cv-01672-WSS Document8 Filed 03/10/20 Page 14 of 20

Millsaps, 2019 U.S. Dist. LEXIS 26840 at *17 (M.D. Pa. Feb. 19, 2019) (quoting Woodham v.
Dubas, 256 Fed. App’x 571, 576 (3d Cir. 2007) (per curium) (citing Kopka v. Bell Tel. Co. of Pa,
371 Pa. 444, 91 A.2d 232, 235-236 (Pa. 1952)). Plaintiffs contend that Defendants Thomson
and Combs entered Plaintiff's property without the Plaintiffs’ consent or any privilege to do
so. (Ex. A, J 97).

Plaintiffs admit that Defendant Thomson sought a search warrant. The search warrant
was issued by a neutral magistrate, Magistrate Judge Havelka. As argued above, Plaintiffs
failed to state a claim for unlawful search and seizure. See Badillo v. Stopko, 2012 U.S. Dist.
LEXIS 61331 at *21 (D.NJ May 2, 2012) (dismissing trespass claim because defendants’ entry
onto plaintiffs property was made pursuant to a valid search warrant). Thus, Plaintiffs’ claim
for trespass fails.

ii. Tresspass to Chattels

The tort of trespass to chattels requires: 1) a claimant; 2) a claim; 3) wrongful conduct;
4) effect of wrongful conduct; and, 5) intention. The claim or remedy is not necessarily for the
full value of the chattel, as in conversion; instead, it is for the actual loss or harm caused, which
may or may not be the full value. See Restatement § 222A, comment c. If there is a dispossession,
some courts award nominal damages. See Prosser, supra, § 14, p. 77; Restatement § 222,
comment a. As stated in Prosser, supra, § 14, p. 76:

"Its [trespass to chattels] chief importance now is that there may be recovery

where trespass would lie at common law, for interferences with the

possession of chattels which are not sufficiently important to be classed as

conversion, and so to compel the defendant to pay the full value of the thing

with which he has interfered. Trespass to chattels survives today, in other
words, largely as a little brother of conversion."
Case 2:19-cv-01672-WSS Document 8 Filed 03/10/20 Page 15 of 20

Spickler v. Lombardo, 1977 Pa. Dist. & Cnty. Dec. LEXIS 309, *20-22, 3 Pa. D, & C.3d 591, 606-

608.

Plaintiff fails to plead a viable claim for trespass to chattel. “The Pennsylvania Supreme
Court defines conversion as ‘an act of willful interference with a chattel, done without lawful
justification, by which any person entitled thereto is deprived of use and possession.” Norriton
East Realty Corp. v. Central-Penn Nat'l Bank, 254 A.2d 637, 638 (Pa. 1969). Plaintiffs claim that
Defendants Thomson and Combs executed a search warrant to seize animals on Plaintiff JS’
property. While Plaintiffs allege that the search warrant was invalid due to lack of probable
cause, Plaintiffs failed to state a claim for wrongful search and seizure. Any taking of Plaintiffs’
property would have been subject to the search warrant, and thus such taking occurred with
lawful justification. Moreover, Plaintiffs surrendered their pets. Defendants Thomson and
Combs were authorized by Pennsylvania law to seize evidence associated with violations of
animal cruelty laws including the animals, which were the subject of said violations. 18 Pa.
Cons, Stat. § 5553. The Plaintiffs claim for trespass to chattels must be dismissed with

prejudice.

ili. Intentional Infliction of Emotional Distress

Plaintiffs fail to state a claim for intentional infliction of emotional distress. The
Pennsylvania Supreme Court has never adopted the tort of intentional infliction of emotion
distress as Pennsylvania law. See, e.g. Taylor v Albert Einstein Med. Ctr., 754 A.2d 650, 652 (Pa.

2000) (noting “we have never expressly recognized a cause of action for intentional infliction
Case 2:19-cv-01672-WSS Document 8 Filed 03/10/20 Page 16 of 20

of emotional distress, and thus have never formally adopted [Section 46] of the Restatement
[(Second} of Torts],” which sets forth the elements of a cause of action). “One who by extreme
and outrageous conduct intentionally or recklessly causes severe emotional distress to another
is subject to liability for such emotional distress, and if bodily harm to the other results from it,
for such bodily harm.” See Kazansky v. King David Mem’! Park, 527 A.2d 988, 989 (Pa. 1987)
{rejecting the adoption of § 46 of the Restatement, while noting that the facts in this case fail to
satisfy the tort as enunciated in the Restatement.

The Superior Court has held that the “conduct must be so outrageous in character, and
so extreme in degree, as to go beyond all possible bounds of decadency, and to be regarded as
atrocious, and utterly intolerable in a civilized society.” Buczek v. First National Bank of
Mifflintown, 531 A. 2d 1122, 1125 (Pa. Super. 1987). Plaintiffs fail to plead outrageous conduct
that is utterly intolerable in a civilized society. Society looks to protect animals, so the execution
of a search warrant to seize animals from a neglectful situation, as here, is hardly shocking to
civilized society. The intentional infliction of emotional distress claim should be dismissed with
prejudice.

G. Defendants Thomson and Combs are entitled to qualified immunity.

The Pennsylvania legislature has made it clear that humane society police officers such
as Defendants Thomson and Combs are generally protected from civil liability.

(a) General Rule. --A humane society police officer acting in good faith and
and within the scope of the authority provided under this subchapter shall
not be liable for civil damages as a result of an act or omission in the course
of an investigation or enforcement action.

(b) Nonapplicability. -- Subsection (a) shall not apply to an act of omission
intentionally designed to harm or to an act or omission that constitutes gross

negligence or willful, wanton or reckless conduct.

18 Pa. C.S.A. § 5557 (West) (as amended and effective August 28, 2017) (emphasis added).
Case 2:19-cv-01672-WSS Document 8 Filed 03/10/20 Page 17 of 20

Plaintiffs’ Complaint fails to trigger Section (b), as argued supra. Plaintiff has not stated a claim
for unlawful search and seizure, malicious prosecution, conspiracy, retaliation, trespass,
trespass to chattel, or intentional infliction of emotional distress (not adopted by Pennsylvania
law) against Defendants Thomson and Combs. Therefore, Plaintiffs’ Complaint must be
stricken in its entirety.

Plaintiffs cannot argue that their claims are couched in federal law and constitutional
rights, preempting Pennsylvania law. Plaintiffs’ Complaint must still be dismissed. Qualified
immunity protects officials “from liability for civil damages insofar as their conduct does not
violate clearly established statutory or constitutional rights of which a reasonable person
would have known.” Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982). The test for qualified
immunity is whether “the contours of” Plaintiffs’ asserted rights were “sufficiently clear that a
reasonable official would understand that what he is doing violates that right” i.e. whether “in
the light of pre-existing law, the unlawfulness” of “an official action is ... apparent.” Anderson
v. Creighton, 483 U.S. 635, 640 (1987); see also, Wilson v. Layne, 526 U.S. 603, 615 (1999)
(“whether a reasonable officer could have believed that [his actions were] lawful, in light of
clearly established law and the information [he] possessed.”)

The Court must award qualified immunity if the official: 1) did not commit a
constitutional violation; or, 2) the right at issue was not clearly established at the time of the
alleged violation. Pearson v. Callahan, 555 U.S. 223, 129 S. Ct. 808 (2009).

Qualified immunity gives ample room for mistaken judgments by protecting all but the
plainly incompetent or those who knowingly violate the law. Gilles v. Davis, 427 F. 3d 197, 203
(3d Cir. 2005). This occurs regardless of whether the official’s error is a mistake of law, a

mistake of fact, or a mistake on mixed questions of law and fact. Pearson, supra.
Case 2:19-cv-01672-WSS Document 8 Filed 03/10/20 Page 18 of 20

As discussed above, Plaintiffs have not stated any claim of a constitutional violation
against Defendants Thomson and Combs. Officers Thomson and Combs were exercising the
powers granted to them under Pennsylvania animal cruelty laws. Thus, these humane police
officers are entitled to qualified immunity, under either Pennsylvania or federal law.

H. Plaintiffs’ request for punitive damages should be stricken.

“Punitive damages are available against a state actor, under Section 1983, upon a
showing of reckless or callous disregard or indifference to the plaintiffs rights and safety, as
well as intentional violations of law.” Moody v. Philadelphia Hous. Auth., 673 A.2d 14, 20 (Pa.
Commw. Ct. 1996), citing Smith v. Wade, 461 U.S. 30, 103 S.Ct. 1625, 75 L.Ed.2d 632 (1983);
Keenan v. City of Philadelphia, 983 F.2d 459 (34 Cir. 1992). Plaintiffs have failed to plead any
facts establishing that Defendants Thomson or Combs showed a reckless or callous disregard
or indifference to Plaintiffs’ rights and safety or intentional violations of the law.

As argued above, Plaintiffs have failed to state a § 1983 claim for unlawful search and
seizure, malicious prosecution, retaliation, conspiracy, trespass, trespass to chattel, or
intentional infliction of emotional distress against Defendants; thus, their request for punitive
damages against Defendants WAHS, Thomson, and Combs must be dismissed.

VI. CONCLUSION

For all of the reasons enumerated and examined above, Plaintiffs’ Complaint must be

dismissed with prejudice pursuant to Federal Rule of Civil Procedure 12(b)(6).
Case 2:19-cv-01672-WSS Document 8 Filed 03/10/20 Page 19 of 20

Respectfully submitted,

DICKIE, McCAMEY & CHILCOTE, P.C.

Date: By: __/s/ Janet K. Meub
Janet K. Meub, Esquire
PA I.D. #88724

Two PPG Place, Suite 400
Pittsburgh, PA 15222-5402

Attorneys for Defendants, WASHINGTON
AREA HUMANE SOCIETY, GLEN THOMSON
AND MARANDA COMBS
Case 2:19-cv-01672-WSS Document 8 Filed 03/10/20 Page 20 of 20

CERTIFICATE OF SERVICE

I, Janet K. Meub, hereby certify that a true and correct copy of the foregoing Brief in
Support of Motion to Dismiss has been served upon all counsel of record, via CM/ECF filing,
this 10th day of March, 2020.

DICKIE, McCAMEY & CHILCOTE, P.C.

By: _/s/ Janet K. Meub

 

Janet K. Meub, Esquire
PA I.D. #88724

Two PPG Place, Suite 400
Pittsburgh, PA 15222-5402

Attorneys for Defendants, WASHINGTON

AREA HUMANE SOCIETY, GLEN THOMSON
AND MARANDA COMBS

10070973.1
